10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JULIE GILES, et al., CASE NO. Cl7-18881LR
Plaintiffs, ` ORDER SUSPENDING ‘
V_ DEADLINES
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COI\/LPANY,
Defendant.

 

 

Before the court is the parties’r notice of settlement, in Which the parties request
that the court “stay all deadlines” While the parties finalize their settlement agreement
(Notice (Dkt. # 16).) For the following reasons, the court GRANTS in part and DENIES
in part the parties’ request. -

Certain case deadlines had already passed When the parties filed their notice of
settlement on November 13, 2018. (See Sched. (Srder (Dl<t. # 8) at 1-2; Notice.) The

court Will not stay any deadline that had expired before November 13, 2018.

ORDER - 1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

The court SUSPENDS all remaining unexpired case deadlines (See Sched. Order
at 1-2.) If the parties do not effectuate their settlement agreement, the court ORDERS the
parties to tile a joint status report With the court within seven (7) days of such an
occurrence After receiving the joint status report, the court Will reset the remaining
unexpired case deadlines, Which Will likely move trial to spring 2020.

Dated this Yday ofNovember, 2018.

m Q.RMK

JAMES . RoBART
United St tes District Judge

ORDER - 2

 

 

 

